DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Grdinovac (Reg. No. 72224) on 02/23/2022.
The application has been amended as follows: 
15.	(Currently Amended) A method, comprising: 
extracting a low resolution formation property model and a high resolution formation property model from at least one high resolution log; 
splitting the extracted low resolution formation property model into one or more property models; 
generating a high resolution virtual core via the low resolution formation property model and additional high resolution formation properties, the high resolution virtual core utilizing a moving window analysis to accommodate between different resolutions in input data.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 02/16/2022, with respect to rejections of claims 5, 8, 12-15, 17, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 5, 8, 12-15, 17, and 20 has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-11, and 13-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 was previously allowed (see previous action for explanation). Independent Claims 5 and 15 have been amended to be analogous to claim 1, and are therefore now allowed for the same reasons. Dependent claims 2-4 are allowed by virtue of their dependence on claim 1. Claims 6-7, 9-11, 13, and 14 are allowed due to their dependence on claim 5. And claims 16-19 are allowed due to their dependence on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        02/23/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863